United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1333
Issued: March 22, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On June 25, 2018 appellant filed a timely appeal from a May 18, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-1333.
On October 6, 2017 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on August 3, 2017 he first became aware of a cervical
disc herniation causally related to his federal employment.1
By decision dated November 22, 2017, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record did not demonstrate that the claimed medical
condition was causally related to accepted factors of his federal employment.
On December 18, 2017 appellant requested a review of the written record by an OWCP
hearing representative. By decision dated May 18, 2018, a hearing representative affirmed

1

Appellant has a prior traumatic injury claim under OWCP File No. xxxxxx432, which was accepted for left
shoulder strain, left trapezius strain, and cervical strain. He initially filed the present claim under OWCP File No.
xxxxxx432, but was informed that the current claim was a new occupational disease claim and should be filed
separately. The present claim was assigned OWCP File No. xxxxxx541.

OWCP’s November 22, 2017 decision and advised that OWCP might wish to combine the claims
for future review.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3
Herein, appellant filed a new occupational disease claim for the same part of the body, his
cervical spine, which OWCP assigned File No. xxxxxx541. OWCP thereafter denied the claim
for failure to establish causal relationship. The earlier claim for cervical injury, to which OWCP
assigned File No. xxxxxx432, is not presently before the Board. OWCP File No. xxxxxx541 does
not contain medical evidence found in File No. xxxxxx432. However, OWCP’s hearing
representative indicated that she had reviewed the medical evidence in File No. xxxxxx432 in
reaching her May 18, 2018 decision.
For a full and fair adjudication, the case must be returned to OWCP to combine the current
case record with File No. xxxxxx432.4 Following this and other such further development as it
deems necessary, OWCP shall issue a de novo decision.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; K.T., Docket No. 17-0432 (issued August 17, 2018).

4

Id.

2

IT IS HEREBY ORDERED THAT the May 18, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: March 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

